       Case 2:20-cv-06094-CSMW Document 14 Filed 08/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JESSICA SALGADO,                         :               CIVIL ACTION
                    Plaintiff            :
               v.                        :
KILOLO KIJAKAZI,                         :
Acting Commissioner of the               :
Social Security Administration,          :
                     Defendant           :               NO. 20-6094

                                         ORDER

       AND NOW, this 16th day of August, 2021, for the reasons contained in the court’s

Memorandum of today, it is hereby ORDERED that Plaintiff’s request for review (Document No.

10) is DENIED.




                                             BY THE COURT:



                                                /s/ Carol Sandra Moore Wells      _____
                                             CAROL SANDRA MOORE WELLS
                                             United States Magistrate Judge
